     Case 1:19-cv-01734-JPW-PT Document 15 Filed 12/14/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NELSON JAVIER CUEVAS, JR.,             :   Civil No. 1:19-CV-01734
                                       :
           Petitioner,                 :
                                       :
           v.                          :
                                       :
COMMONWEALTH OF                        :
PENNSYLVANIA, et al.,                  :
                                       :
           Respondents.                :   Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 14th day of December, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as untimely.

  2. Petitioner’s motion to appoint counsel and motion for compassionate release

     (Docs. 7, 9) are DENIED.

  3. A certificate of appealability is DENIED.

  4. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
